One Norton, clerk of a company of militia, complained to a justice of the peace, that Holmes, “ being duly enrolled in said company, and being duly notified to meet with said company, &c., did leave his platoon and company without leave of an officer, and has forfeited the sum of ten dollars-” Upon this complaint Holmes was adjudged to pay a fine oí two dollars ; and he now prayed for a writ of certiorari to the justice, first, because it is not stated in the information, that he was a non-commissioned officer or private,; but per Curiam, it being stated that he was duly enrolled and duly notified to meet with the company, we may well intend, upon this application to our discretion, that he was a private.
Secondly, because it is not alleged that he left his platoon and company, unnecessarily, and so no offence is alleged; but per Curiam, an offence is sufficiently set forth, and it was incumbent on the petitioner to show a necessity for his leaving the ranks.
Thirdly, because the penalty for the supposed offence is not stated to be not less than two dollars nor more than ten dollars, as by the statute is provided. But per Curiam, the *190magistrate has imposed the smallest fine, and justice does nui require the interposition of this Court.

Petitioner takes nothing by his petition.